DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner notes the response filed 14 APR 2021.  No claims were amended in the response.  The status of the claims is as follows:
Claims 1-30 are pending.
Claims 9-30 are withdrawn (without traverse, 10 SEP 2020).
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyadera ‘094 (U.S. PGPub 2017/0268094).
Claim 1 – Miyadera ‘094 teaches a method for solvent-free perovskite deposition comprising:
loading a lead target (PG 0050, lead iodide) and a substrate (PG 0051 glass substrate) into a deposition chamber (PG 0051);
reducing the pressure in the deposition chamber to less than or equal to 5 x 10^-6 Torr (PG 0051, 10^-5 Pa = 7.5 x 10^-8 Torr);
vaporizing the lead target (PG 0051);
backfilling the deposition chamber with the vapors of a salt precursor (PG 0051); and 
depositing a perovskite material on the substrate (PG 0052).
Claim 7 – Miyadera ‘094 teaches the method of Claim 1, wherein:
vaporizing occurs by applying a pulsed laser to the lead target (PG 0050, laser; PG 0038, laser may be of a type which has an adjustable duty ratio; PG 0033; duty ratio may be adjusted by adjustment of pulse width; therefore, Miyadera ‘094 expressly recognizes pulsed lasers for use in vaporizing the lead target);
the pressure in the chamber is reduced to the range of 10-8 to 10-12 Torr (PG 0051, 10^-5 Pa = 7.5 x 10^-8 Torr);
the salt precursor comprises a salt selected from the group consisting of formamidinium iodide, methyl ammonium iodide, and combinations thereof (PG 0029, PG 0050). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Miyadera ‘094.
Claim 4 - Miyadera ‘094 teaches the method of Claim 1, but does not expressly teach wherein the first 20 nm of depositions are made at a rate of 0.5 Angstroms /second (PG 0040, the process is capable of controlling evaporation and film formation rates; see also PG 0054, PG 0058, 0059; the reference enables a range of 0.3 – 1.0 Angstroms per second which overlaps the claimed range, Overlapping ranges are prima facie evidence of obviousness.  It would have been obvious to one having ordinary skill in the art to have selected the portion of the deposition rate range that corresponds to the claimed range.  In re Malagari, 182 USPQ 549 (CCPA 1974).)
Claim 8 - Miyadera ‘094 teaches the method of Claim 1, but does not expressly teach wherein backfilling occurs at a rate in the range of 2-100 sccm (PG 0040, the process is capable of controlling evaporation and film formation rates; see also PG 0054; the evaporation rate is necessarily result-effective with regards to the composition of the deposited perovskite as the deposited material is a combination of the vaporized materials.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to control the evaporation rate of the salt precursor such that a desired perovskite composition is formed on the substrate, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Miyadera ‘094 as applied to claim 1 above, and further in view of Nazeeruddin ‘011 (U.S. PGPub 2016/0226011).
Claim 2 – Miyadera ‘094 teaches the method of Claim 1, wherein:
the lead target comprises lead (II) iodide;
the salt precursor comprises a salt selected from the group consisting of formamidinium iodide, methyl ammonium iodide, and combinations thereof. 
Miyadera ‘094 does not teach or suggest wherein vaporizing occurs by applying an electron beam to the lead target.  Nazeeruddin ‘011 is drawn to the formation of organic-inorganic perovskites (e.g. Claim 14) and teaches that pulse laser deposition and electron beam physical vapor deposition are interchangeable techniques for forming organic-inorganic perovskites (e.g. Claim 14).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Miyadera ‘094 to use an electron beam to vaporize the lead target as suggested by Nazeeruddin ‘011, as Miyadera ‘094 wants to form organic-inorganic perovskites by e.g. pulse laser deposition and Nazeeruddin ‘011 teaches that pulse laser deposition and electron beam physical vapor deposition are both suitable methods for depositing organic-inorganic perovskites.

Claims 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Miyadera ‘094 as applied to claim 1 above, and further in view of Nazeeruddin ‘011 and Tubitak ‘688 (WO 2017/009688, of record in the application).
Claim 3 - Miyadera ‘094 teaches the method of Claim 1 but does not teach or suggest the following limitations of Claim 3:
vaporizing occurs by applying an electron beam to the lead target;
the salt precursor comprises a salt selected from the group consisting of formamidine, methylamine, and combinations thereof, and
the method further comprising backfilling the deposition chamber with hydrogen iodide vapor. 
Nazeeruddin ‘011 is drawn to the formation of organic-inorganic perovskites (e.g. Claim 14) and teaches that pulse laser deposition and electron beam physical vapor deposition are interchangeable techniques for forming organic-inorganic perovskites (e.g. Claim 14).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Miyadera ‘094 to use an electron beam to vaporize the lead target as suggested by Nazeeruddin ‘011, as Miyadera ‘094 wants to form organic-inorganic perovskites by e.g. pulse laser deposition and Nazeeruddin ‘011 teaches that pulse laser deposition and electron beam physical vapor deposition are both suitable methods for depositing organic-inorganic perovskites.
Tubitak ‘688 is drawn to the formation of organic-inorganic perovskites (Abstract) and teaches a method comprising deposition of a metal salt, deposition of acids in vapor form, and deposition of amines or derivatives in vapor form (bridging pages 14 and 15).  The metal salt may be lead iodide (bridging pages 15 and 16).  The acid in vapor form may be hydrogen iodide (bottom of Page 17).  The amine or amine derivative may be methylamine or formamidine (top of page 18).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Miyadera ‘094 / Nazeeruddin ‘011 to utilize the reaction chemistry of Tubutak ‘688, as Miyadera ‘094 / Nazeeruddin ‘011 want to form organic-inorganic 
Claim 5 - Miyadera ‘094 teaches the method of Claim 1, wherein the method further comprises:
depositing a second salt precursor selected from the group consisting of formamidinium iodide, methyl ammonium iodide, and combinations thereof (PG 0050, CH3NH3I is methylammonium iodide).
Miyadera ‘094 does not teach or suggest the following limitations of Claim 5:
vaporizing occurs by applying an electron beam to the lead target;
the salt precursor comprises hydrogen iodide; and
wherein the second salt precursor is deposited after transferal to a thermal evaporator.
Nazeeruddin ‘011 is drawn to the formation of organic-inorganic perovskites (e.g. Claim 14) and teaches that pulse laser deposition and electron beam physical vapor deposition are interchangeable techniques for forming organic-inorganic perovskites (e.g. Claim 14).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Miyadera ‘094 to use an electron beam to vaporize the lead target as suggested by Nazeeruddin ‘011, as Miyadera ‘094 wants to form organic-inorganic perovskites by e.g. pulse laser deposition and Nazeeruddin ‘011 teaches that pulse laser deposition and electron beam physical vapor deposition are both suitable methods for depositing organic-inorganic perovskites.  Nazeeruddin ‘011 further teaches that thermal 
Tubitak ‘688 is drawn to the formation of organic-inorganic perovskites (Abstract) and teaches a method comprising deposition of a metal salt, deposition of acids in vapor form, and deposition of amines or derivatives in vapor form (bridging pages 14 and 15).  The metal salt may be lead iodide (bridging pages 15 and 16).  The acid in vapor form may be hydrogen iodide (bottom of Page 17).  The acid vapor deposition and the amine vapor deposition may be performed in a closed chamber (Page 19, third full paragraph).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Miyadera ‘094 / Nazeeruddin ‘011 to utilize the reaction chemistry of Tubutak ‘688, as Miyadera ‘094 / Nazeeruddin ‘011 want to form organic-inorganic perovskites based upon lead iodide and Tubitak ‘688 teaches reaction chemistries which are suitable for the intended purpose. It would have been an obvious matter of design choice to perform the separate acid vapor and amine vapor steps in separate vapor chambers, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
It would further have been obvious to utilize thermal evaporation to supply the amine or amine derivative, as Nazeeruddin ‘011 further teaches that thermal evaporation is also a suitable method for forming organic-inorganic perovskites (Claim 14).
Claim 6 - Miyadera ‘094 teaches the method of Claim 1, wherein:
the pressure in the chamber is reduced to the range of 10-8 to 10-12 Torr (PG 0051, 10^-5 Pa = 7.5 x 10^-8 Torr); and
depositing a second salt precursor selected from the group consisting of formamidinium iodide, methyl ammonium iodide, and combinations thereof (PG 0050, CH3NH3I is methylammonium iodide).
Miyadera ‘094 does not teach or suggest the following limitations of Claim 8:
vaporizing occurs by applying a cathodic arc to the lead target;
the salt precursor comprises hydrogen iodide;
wherein the second salt precursor is deposited after transferal to a thermal evaporator.
Nazeeruddin ‘011 is drawn to the formation of organic-inorganic perovskites (e.g. Claim 14) and teaches that pulse laser deposition and electron beam physical vapor deposition are interchangeable techniques for forming organic-inorganic perovskites (e.g. Claim 14).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Miyadera ‘094 to use an electron beam to vaporize the lead target as suggested by Nazeeruddin ‘011, as Miyadera ‘094 wants to form organic-inorganic perovskites by e.g. pulse laser deposition and Nazeeruddin ‘011 teaches that pulse laser deposition and electron beam physical vapor deposition are both suitable methods for depositing organic-inorganic perovskites.  Nazeeruddin ‘011 further teaches that thermal evaporation is also a suitable method for forming organic-inorganic perovskites (Claim 14).
Tubitak ‘688 is drawn to the formation of organic-inorganic perovskites (Abstract) and teaches a method comprising deposition of a metal salt, deposition of acids in vapor form, and deposition of amines or derivatives in vapor form (bridging pages 14 and 15).  The metal salt may be lead iodide (bridging pages 15 and 16).  The acid in vapor form may be hydrogen iodide (bottom of Page 17).  The acid vapor deposition and the amine vapor deposition may be performed in a closed chamber (Page 19, third full paragraph).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Miyadera ‘094 / Nazeeruddin ‘011 to utilize the reaction chemistry of Tubutak ‘688, as Miyadera ‘094 / Nazeeruddin ‘011 want to form organic-inorganic perovskites based upon lead iodide and Tubitak ‘688 teaches reaction chemistries which are suitable for the intended purpose. It would have been an obvious matter of design choice to perform the separate acid vapor and amine vapor steps in separate vapor chambers, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 

Response to Arguments
Applicant's arguments filed 14 APR 2021 have been fully considered but they are not persuasive.
Applicant argues (Pages 8-10) that the Miyadera ‘094 reference cannot teach backfilling of vapors (expressly Page 9) and that the other cited references do not teach or suggest this limitation.  Examiner respectfully disagrees.  Miyadera ‘094, as cited In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor.”  See MPEP 716.01(c)II.  Applicant’s assertion that “Miyadera can’t backfill the vapors of a salt precursor…” (Page 9) is an assertion to the inoperability of the prior art as regards the claimed limitation.  As Examiner maintains that Miyadera ‘094 teaches the claimed limitations, the other limitations are not required to address it further.
Applicant’s arguments that claims which depend from an allowable claim are themselves allowable is noted; however, at the present time, Examiner notes that Claim 1 is not held to be allowable and therefore no claim can be held allowable solely on that basis.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/MICHAEL G MILLER/             Examiner, Art Unit 1712                                                                                                                                                                                           
/MICHAEL P WIECZOREK/            Primary Examiner, Art Unit 1712